 WELEX JE1 SERVICES, INC.489The Board has frequently considered the skills and techniquesincident to the lithographic process and has held that all employeesengaged in the lithographic process, form an indivisible entity forthe purposes of collective bargaining and that such employees may,if they so desire, constitute a separate appropriate unit even thoughpreviously included in a broader unit.10Multilith operators areincluded by the Board in such units because the multilith operation,like the Employer's herein, is essentially lithographic in character."It accordingly follows that the lithographic employees sought by thePetitioner, together with the multilith operators, may constitute aseparate appropriate unit.12However, Board policy precludes theseverance of employees in the position of the offset press employees,the multi ith operators, and the cameraman, and their inclusion in aunit with other employees, without first ascertaining their desires bymeans of separate elections;and before directing a self-determinationelection, the Board must be administratively satisfied that the peti-tioning union has sufficient representative interest in the group ofemployees in question.13In the instantcase, the Petitioner has failedto make the necessary showing of interest among the multilith op-erators and cameraman, although it has made an adequate showingin the offset press group.No appropriate election can therefore beheld among the multilith operationsand cameraman.In view thereof,and because, as indicated above, a segment of the Employer's litho-graphic employees would not constitute an appropriate, unit, weshall dismiss the petition.[The Board dismissed the petition.]10 See, for example,McCall Corporation,118 NLRB 1332;A. B. HirschfeldPress,Inc.,96 NLRB 1068.11Fey Publishing Company,108 NLRB 1031;The Standard Printing Company,Inc.,80NLRB 338.12 Petitioner is a union which traditionally represents lithographic employees.131nternationhlMinerals&Chemical Corporation(Potash Division),113 NLRB 53;Penmsylvanaia Electric Company,110 NLRB 1078;Combustion Engineering,Inc.,Chatta-nooga Dsvssion,114 NLRB 706;Mathieson Chemical Corporation,100 NLRB 1028;NewJersey Brewers Association,92 NLRB 1404.Welex Jet Services,Inc.andLodge 1591,International Associ-ation of Machinists,AFL-CIO,Petitioner.Case No. 16-RC-,2122.November 14,1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a -hearing was held before William H. Henkel, Jr.,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.119 NLRB No. 61. 490DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Murdock, Rodgers, and Bean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent the employeesof the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Employer is engaged in rendering an oil well wire servicewhich consists of perforating casings and determining the porosityand permeability of the strata through which the well has been drilled.At its operation in Fort Worth, Texas, it manufactures the equipmentused in performing the service.The Petitioner and the Employeragree that a production and maintenance unit is appropriate butdiffer as to the inclusion of certain classifications in the materials andengineering departments.Pursuant to a consent election in 1951 between the same partiesherein involved, the Board certified a unit of all employees at theFortWorth, Texas, plant, excluding. office and clerical employees,guards, watchmen, professional and technical employees, inspectors,administrative employees, and supervisors.In accordance therewiththe parties maintained contractual relations until June 16, 1954. -Atthat time the contract terminated and no subsequent contract wasnegotiated.The materials department manufactures or purchases the equipmentand tools needed by the field operation.The department is composedof three sections : warehouse, machine shop, and purchasing.Thewarehouse section is under the supervision of a foreman, and the 10employees therein, classified as shipping and receiving clerks, performthe usual warehouse functions.The machine shop operates on twoshifts with a fore-mail in charge of each shift.The purchasing sec-tion is under the direction of a purchasing agent who supervises 1 or 2clericals who type purchase orders and do filing.Both foremen andthe purchasing agent report directly to the departmental manager.The latter's office is located in the materials department office build-ing where are also located the offices of the purchasing agent and thewarehouse foreman. It appears that the clericals in this office build-ing do work pertaining to warehousing duties such as maintaininginventory cards and typing bills of lading and shipping papers.The parties agree that all the employees in the warehouse sectionand the machine shop are production and maintenance employeesproperly within the unit.However, the Petitioner desires to exclude WELEX JET SERVICES, INC.491as office clericals the employees in the purchasing section and, ap-parently, the clericals in the materials department office building.Asthese clericals are located apart from the office clericals, and their workrelates directly to the functions of the production and maintenanceemployees, we find that they are plant clericals and, consistent withour policy, include them in the unit. It was agreed by the parties, andwe so find, that the departmental manager, the foreman of each sec-tion, and the purchasing agent are supervisors within the meaningof the Act.The engineering department is responsible for research and designin the development of tools and for the satisfactory production ac-cording to its specification of certain tools and equipment. It is locatedin a newly completed engineering building adjacent to the generaloffice building.Employed in the department are a chief engineer,engineers, engineer-draftsmen, an experimental machinist, an experi-mental electrician, and inspectors.The parties agree that the engi-neers and the engineer-draftsmen are professional or technical em-ployees and are therefore to be excluded from the unit.The parties have not agreed as to the unit disposition of the experi-mentalmachinist and the experimental electrician.These twoemployees do no production work but direct their efforts towards thedevelopment of new devices, building prototypes of electrical instru-ments, making improvements on existing devices, and building experi-mental models.Both are under the supervision of the chief engineerwho lays out their work.They have infrequent contact with pro-duction employees, and practically all machinery and tools they use arelocated in the engineering building.We find the interests of theseemployees are more closely linked with the technical and professionalemployees with whom they work in close association than with theproduction and maintenance employees.We shall exclude them.'The Employer contends, contrary to the Petitioner, that inspectorsshould be excluded from the production and maintenance unit ongrounds that they are not production employees as evidenced by theconsent election of 1951 and the bargaining history that followed,and that they exercise managerial functions relating to quality con-trol.The Employer further asserts that (a) its desire to place theresponsibility for proper engineering as well as proper productionin a single department resulted in the establishment of the inspectionsection in the engineering department, and (b) because of the closetolerance and precision required in its manufacturing process, theinspectors have been completely separated from any control on thepart of production supervisors.1 Phillips Petroleum Company,107 NLRB 1207,at page 1211;Gerber Plastic Company,108 NLRB 403. See alsoDelta Manufacturing Division,89 NLRB 1434. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe inspection section is administratively within the engineeringdepartment under the immediate supervision of a chief inspector whois responsible to the chief engineer. It is physically located in acorner of the machine shop building.Practically all work done bythe stationary inspectors is confined to this area where they keepthe gages and manufacturing devices necessary to perform their duties.They seldom have any contact with the manufacturing employees.A roving inspector, present on each shift in the machine shop, spotchecks the products and machines.After completion of an order in the machine shop, it is sent to theinspection section where each part is inspected.The inspectors workfrom blueprints prepared by the engineers, using micrometers andother measuring and testing instruments to determine whether therequirements of the blueprints have been met.They have the au-thority to order a part reworked or scrapped, and all scrapped partsare reinspected by the chief inspector to determine whether rework-ing is possible.When an inspector- finds a part getting out, of tol-erance, he reports such fact to the chief inspector who talks to theproduction foreman. In addition to inspecting the articles manu-factured by the Employer, all material purchased by the Employerand all parts manufactured for the Employer by subcontractors areinspected.The inspectors make daily reports keyed to the number ofthe order being inspected.These reports include the name of thearticle,whether it is passed or tagged as a reject, and whether thereject is to be reworked or scrapped.Although inspectors do not indi-cate on the reports the machinist who machined the rejected part, itis possible to identify the machinist by the order number or by thebenchmark.The Employer's vice president stated that inspectorspolice the work of the production departments, that discipline ofproduction workers can be assessed on the basis of inspectors' work,and that such reports figure in merit reviews for wage increases ofproduction workers.However, an inspector who testified at the hear-ing was not aware that the reports were used for this purpose.The Employer fully trains the inspectors, although no evidence wassubmitted as to the nature and extent of such training.All inspectorshave been hired from the outside.Under the above circumstances, and particularly because the inspec-tors essentially perform technical duties, are under the ultimate super-vision of the chief engineer, and have virtually no direct relationshipwith the production employees, we find that they are more closelyallied in their interests with the technical and professional employeesthan with the production and maintenance employees.For thesereasons, without passing on the contention that they are managerial,we shall exclude them from the unit?2 SeeUnited States Crypsnni Company,109 NLRB 1402. CENTRAL JUNCOS493There remains for consideration the unit placement of six utilityemployees who perform the usual janitorial duties in the section ordepartment to which they are assigned. Two are in the machine shopand two in the vehicle fabrication and service department. In addi-tion to their regular duties, the utility men in the fabrication depart-ment run errands and occasionally drive the pickup truck.Theremaining two utility men are under the supervision of the secretary-treasurer responsible for maintenance; they keep the lawns mowedand watered, and each morning wheel coffee around to all employees.We find that all the utility men belong in the production and main-tenance unit.We find that the following employees of the Employer at its plantat Fort Worth, Texas, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct :All production and maintenance employees, including all employeesin the materials department, plant clericals, and utility men, butexcluding the inspectors, experimental machinist, experimental elec-trician, office clerical employees, professional and technical employees,guards, and supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Eastern Sugar Associates(a Trust)d/b/a Central JuncosandAsociacion de Empleados Semanales de la Central Juncosde Juncos,Puerto Rico,Petitioner.CaseNo. 24-RC-1001.November 14, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George A. Yager, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Jenkins].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organization involved claims to represent certain em-ployees of the Employer.'1 The Employer would not stipulate that the Petitioner is a labor organization. lie-cause the Petitioner exists for the purpose of bargaining collectively on behalf of itsmembers with employers concerning hours, wages, and other conditions of employment,119 NLRB No. 57.